Case 3:19-cv-00001-CAB-BLM Document 44 Filed 01/28/19 PageID.1843 Page 1 of 2




   1
   2
   3
   4
   5
   6
   7
   8
                                UNITED STATES DISTRICT COURT
   9
                              SOUTHERN DISTRICT OF CALIFORNIA
  10
     U-BLOX AG, U-BLOX SAN DIEGO,               Case No.: 3:19-cv-00001-CAB-BLM
  11 INC., AND U-BLOX AMERICA, INC.,
  12                                            ORDER GRANTING CORRECTED
                  Plaintiffs,                   MOTION FOR ORDER TO FILE
  13                                            UNDER SEAL PORTIONS OF THE
                         v.                     REPLY MEMORANDUM OF POINTS
  14                                            AND AUTHORITIES IN SUPPORT OF
                                                EX PARTE APPLICATION FOR
  15   INTERDIGITAL, INC.;                      TEMPORARY RESTRAINING
                                                ORDER AND ORDER TO SHOW
  16   INTERDIGITAL                             CAUSE RE PRELIMINARY
       COMMUNICATIONS, INC;                     INJUNCTION [Doc. No. 43]
  17   INTERDIGITAL TECHNOLOGY
  18   CORPORATION; INTERDIGITAL                JURY TRIAL DEMANDED
       PATENT HOLDINGS, INC.;
  19   INTERDIGITAL HOLDINGS,                   Hon. Cathy Ann Bencivengo
                                                Courtroom: 4C
  20   INC.; and IPR LICENSING, INC.            Date: January 31, 2019
                  Defendants.                   Time: 10:00 a.m.
  21
  22
  23
  24        Before the Court is Plaintiffs u-blox’s Corrected Motion to File Under Seal
  25 Portions of the Reply Memorandum of Points and Authorities in Support of Ex
  26 Parte Application for Temporary Restraining Order and Order to Show Cause re
  27
  28
                                              -1-                         3:19-cv-00001-CAB-BLM
                                                       ORDER GRANTING CORRECTED MOTION
                                                            FOR ORDER TO FILE UNDER SEAL
Case 3:19-cv-00001-CAB-BLM Document 44 Filed 01/28/19 PageID.1844 Page 2 of 2




   1 Preliminary Injunction. Having considered the Corrected Motion, the Court finds
   2 the following list of materials merit sealing, and the Motion is GRANTED.
   3      Portions of Plaintiffs’ Reply Memorandum of Points and Authorities in Support
          of Ex Parte Application for Temporary Restraining Order and An Order to
   4      Show Cause re Preliminary Injunction to be sealed
   5      Pg./Line Nos.                          Order
   6      Page 2/6-7                             Granted
   7      Page 4/9-14
   8      Page 5/10-12
   9      Page 9/1-3
  10      Page 10/1-6, 18-19
  11
  12        IT IS SO ORDERED.
  13
       Dated: January 28, 2019
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -2-                      3:19-cv-00001-CAB-BLM
                                                         ORDER GRANTING CORRECTED MOTION
                                                              FOR ORDER TO FILE UNDER SEAL
